Citation Nr: 0306515	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-22 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic bilateral otitis media with deafness.

(The issues of entitlement to service connection for chronic 
bilateral otitis media with deafness and entitlement to 
service connection for tinnitus will be the subject of a 
future decision.)

REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to May 
1950.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for chronic bilateral otitis media with deafness.

The veteran's claims of service connection for chronic 
bilateral otitis media with deafness and service connection 
for tinnitus will be the subject of a later decision.  The 
Board is undertaking additional development on those issues, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
When that action is completed, the Board will provide notice 
of the development as required by 38 C.F.R. § 20.903.  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing those 
issues.


FINDINGS OF FACT

1.  The September 1950 rating decision that denied service 
connection for chronic bilateral otitis media with deafness 
is final.

2.  The evidence submitted subsequent to the September 1950 
rating decision bears directly and substantially upon the 
specific matter under consideration, and by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for chronic bilateral otitis media with 
deafness.


CONCLUSIONS OF LAW

1.  The September 1950 rating decision, which denied service 
connection for chronic bilateral otitis media with deafness, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2002).

2.  The evidence received subsequent to the September 1950 
rating decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for 
chronic bilateral otitis media with deafness.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA eliminated the well-grounded-
claim requirement and modified the Secretary's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating the portion of his claim adjudicated in 
this decision.  

Prior decisions of the Board and the RO that are final may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
redundant and cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990). 

When determining whether the claimant has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence submitted since the last final 
denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); 
Glynn v. Brown, 6 Vet. App. 523 (1994).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

For claims submitted prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
VA decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The Board recognizes that the regulation regarding new and 
material evidence has been amended for claims received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  However, the veteran's claim to reopen was received 
prior to August 29, 2001.  Therefore, the regulatory 
amendment does not apply to consideration of this case.  The 
Board will consider the claim under the version of 38 C.F.R. 
§ 3.156(a) set forth above.

A two-step analysis is conducted on appeals attempting to 
reopen a finally denied claim.  The Board must first 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted to 
reopen the claim, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); see also Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203, 206 (1999).

The veteran did not perfect an appeal of the September 1950 
rating decision that denied his claim of entitlement to 
service connection for chronic bilateral otitis media with 
deafness.  That rating decision is final.  38 U.S.C.A. 
§ 7105; see Vet. Reg. 1008 (Jan. 25, 1936).  

In October 1960 the veteran sought to reopen his claim.  In 
November 1960 the RO informed him that it had found his 
application to be a duplicate of the previously submitted 
claim, and would take no further action.  In February 1961, 
he submitted a statement that can be viewed as an application 
for review on appeal.  38 U.S.C. § 4005 (1958).  Therefore, 
the Board does not deem the November 1960 decision to be 
final.  See Kuo v. Derwinski, 2 Vet. App. 662 (1992) (Court 
stated that where an appellant and his representative had not 
properly been furnished with an SOC in accordance with 38 
U.S.C. § 7105 and the corresponding VA regulations, the 
period in which to appeal the adjudicative determination in 
question never commenced to run, and that the determination 
was, therefore, not final), vacated on other grounds, No. 91-
1053 (1993)(per curiam order) (unpublished).

Pursuant to the Court's holding in Evans v. Brown, 9 Vet. 
App. 273 (1996), the Board will consider whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for chronic bilateral 
otitis media with deafness subsequent to the September 1950 
rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. § 101, 
1110; 38 C.F.R. §§ 3.303, 3.304.  Disability that is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310.  

Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Other organic diseases of the 
nervous system are chronic diseases with a presumptive period 
of one year.  38 C.F.R. §§ 3.307, 3.309.

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of that claim, the 
claimant must produce evidence, which in conjunction with the 
evidence already of record, shows that chronic otitis media 
with deafness was incurred in or aggravated by his service, 
is proximately due to or the result of a disease or injury 
incurred in or aggravated by service, or that some other 
organic disease of the nervous system resulting in deafness 
manifested to a compensable degree within one year following 
his separation from service.  

The evidence received subsequent to the September 1950 rating 
decision includes opinions from a private physician dated in 
June 2001 and December 2001.  These opinions provide medical 
evidence as to the relationship between the veteran's hearing 
loss and ear disability and his active service.  This 
evidence is new as it was not previously considered by VA.  
It is also presumed credible for the purposes of determining 
whether to reopen the appellant's claim.  

Furthermore, the veteran has submitted lay statements that 
indicate that he did not wear hearing aids prior to entering 
service.  Those lay statements are also new in that they were 
not previously considered by VA and are also presumed 
credible for the purposes of determining whether to reopen 
the appellant's claim.  They relate to the question of 
whether there was aggravation of a pre-existing hearing loss.  

The private physician's opinions and the lay statements, when 
presumed credible, are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Therefore, the Board finds that the veteran 
has submitted new and material evidence to reopen his claim 
for service connection

Accordingly, the claim of entitlement to service connection 
for chronic bilateral otitis media and deafness and that 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104, 3.156.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for chronic 
bilateral otitis media with deafness, and that claim is 
reopened.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

